On Motion to Dismiss.
Ludeling, C. J.
A motion to dismiss this appeal is made by each' of tbe two plaintiffs, the bank and George L. Bright, on the grounds-that all tbe plaintiffs are not made parties to the appeal. There is-*506only one judgment in the case from which an appeal was granted, in open court, within ten days after the rendition of the judgment, and. at the same term of the court. No citation was necessary, and both plaintiffs were made parties to said appeal, taken by motion. The fact that afterward a petition for an appeal was filed, did not affect what had been previously done.
The motion to dismiss is overruled.